STATE OF MICHIGAN

                            COURT OF APPEALS



MICHAEL CHELIK,                                             FOR PUBLICATION
                                                            October 27, 2015
               Plaintiff-Appellant/Cross-Appellee,

v                                                           No. 322349
                                                            Ingham Circuit Court
CAPITOL TRANSPORT, L.L.C.,                                  LC No. 11-001266-NO

               Defendant,

SPARROW HOSPITAL,

               Defendant-Appellee/Cross-
               Appellant.


Before: BOONSTRA, P.J., and SAAD and HOEKSTRA, JJ.

HOEKSTRA, J.

      I concur in the result only.



                                                     /s/ Joel P. Hoekstra




                                              -1-